Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 31-38, 40-47, 49, and 50 are pending.

Response to Arguments
The previous applied 35 USC 103 rejections have been withdrawn in view of the entered amendments and remarks dated 11/30/2021. 
 
The previously applied Double Patenting rejections have been withdrawn in view of the approved Terminal Disclaimer dated 11/30/2021.

Allowable Subject Matter
Claims 31-38, 40-47, 49, and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the entered amendments and remarks dated 11/30/2021, see particularly pages 9-11 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452